Appeal and cross appeal from an order of the Supreme Court, Onondaga County (James P. Murphy, J.), entered July 13, 2015. The order, *1704among other things, denied plaintiff’s motion for partial summary judgment and denied in part defendants’ cross motion for summary judgment.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on May 23, 2016,
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs upon stipulation.
Present — Smith, J.P., Carni, DeJoseph, Curran and Troutman, JJ.